Citation Nr: 1400798	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1966 to August 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Seattle, Washington, Regional Office (RO) which denied service connection for peripheral neuropathy.  This case was previously before the Board in April 2012.  The Board remanded the matter to obtain a VA examination and opinion as to the etiology, nature, and severity of the Veteran's peripheral neuropathy.  The case was returned to the Board for appellate consideration.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for peripheral neuropathy due to his exposure to herbicides while serving in the Republic of Vietnam.  

As noted in the April 2012 Board decision, after an extensive search the National Personnel Records Center (NPRC) reported to the RO that the Veteran's service treatment records were unavailable.  A formal finding of unavailability was made in June 2007.  Additionally, the Veteran's service personnel records were not located.  During the pendency of this appeal, in August 2012, the Veteran submitted a statement explaining that the social security number (SSN) listed on his DD 214, was incorrect and he provided the correct SSN.  The previous NPRC record searches were conducted under the wrong SSN.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  A remand is necessary to allow the NPRC to search for the Veteran's records under the correct SSN.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the event the NPRC locates the Veteran's missing service treatment records, an addendum opinion to the April 2012 VA peripheral nerve condition examination will be necessary to make a decision on the Veteran's claim.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the NPRC with the Veteran's correct SSN and request that a new search for the Veteran's complete service personnel and service treatment records be conducted.  Associate any records received from NPRC with the claims file.  The Veteran should be notified of the status of all requests and if the records are determined to be unavailable.

2.  If service treatment records are obtained, then return the Veteran's record to the examiner who conducted the April 2012 VA peripheral nerve condition examination for an addendum opinion.  If the examiner is not available, another appropriate examiner may be chosen to provide the opinion.

All relevant medical records, including the service treatment records, should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the addendum opinion.  Examination of the Veteran is not required.  If the examiner determines that an examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

In light of the newly provided medical records, the examiner first needs to specify the type of peripheral neuropathy the Veteran has, to include whether it is acute or subacute (i.e., the type presumptively associated with exposure to herbicides like Agent Orange in Vietnam), and if so, indicate the likelihood (very likely, as likely as not, or unlikely) this acute or subacute peripheral neuropathy manifested within a year after the last date the Veteran was exposed to herbicides during military service.

If the examiner instead determines the Veteran does not have acute or subacute peripheral neuropathy, then the examiner should provide an opinion as to whether it is as likely than not (i.e., probability of 50 percent or more) that any currently diagnosed peripheral neuropathy is due to exposure to herbicides while serving in the Republic of Vietnam.  

A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.  In the event an addendum opinion is necessary, after the requested opinion has been provided, the opinion should be reviewed to ensure that it is in compliance with the directives of this Remand.  The opinion should be returned to the examiner if it is deficient in any manner.

4.  Then readjudicate the Veteran's appeal.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3).


